Citation Nr: 1016953	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension and 
for heart disease.  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States

WITNESSES AT HEARING ON APPEAL

Veteran and B. W. 

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

In a December 2007 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for hypertension and for heart disease, 
and remanded that claim to the RO for additional development.  
The Board also remanded the claim of service connection for 
residuals of a cerebrovascular accident, which was 
subsequently granted by the RO in a December 2009 rating 
decision and which is no longer in appellate status.  
Finally, the Board deferred the claim for special monthly 
compensation until the service connection claims were fully 
developed.  

In March 2010, the Veteran's representative submitted 
additional relevant evidence in the form of medical articles 
and waived the right to have the evidence initially 
considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In the Remand in December 2007, the Board requested a medical 
opinion on the question of the likelihood that the Veteran's 
hypertension and heart disease were caused by or aggravated 
by service-connected posttraumatic stress disorder.  

On VA examination in February 2008, the examiner reported 
that the Veteran had multiple risk factors to include long-
term obesity, diabetes, and hypertension, which were more 
likely to have caused his cardiac condition than his 
posttraumatic stress disorder, and therefore the Veteran's 
dilated cardiomyopathy was less likely than not caused by or 
the result of posttraumatic stress disorder.  

In October 2009, another VA examiner found no sound medical 
evidence in the medical literature to link hypertension and 
posttraumatic stress disorder and expressed the opinion that 
hypertension and posttraumatic stress disorder were 
completely unrelated and separate disease entities.  

In March 2010, the Veteran's representative submitted 
additional evidence in the form of medical articles obtained 
via the Internet, which purports to draw a link between 
hypertension and heart disease and posttraumatic stress 
disorder. 

In light of the above, another medical opinion is needed to 
reconcile the disparate medical conclusions of record.  

On the claim of special monthly compensation, the Veteran 
last underwent a VA examination in September 2004 to 
determine whether he needed the aid and attendance of another 
person.  The examination was conducted prior to the grant of 
service connection for residuals of a cerebrovascular 
accident.  In light of this, another VA examination is 
warranted.  

Accordingly, the case is REMANDED to the RO for the 
following. 

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran's 
current hypertension and heart disease 
are caused by or aggravated by service-
connected posttraumatic stress disorder 
or by service-connected diabetes 
mellitus. 

In formulating the opinion, please 
comment on the medical literature, 
pertinent to the medical question 
posed. 

Also, please consider that the term 
"aggravation" means a permanent 
increase in the underlying conditions, 
that is, an irreversible worsening of 
hypertension and heart disease beyond 
the natural clinical course and 
character of the conditions due to 
either posttraumatic stress disorder or 
diabetes mellitus or the combined 
effects, as contrasted to a temporary 
worsening of symptoms. 

Also, the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

The claims folder should be made 
available to the examiner for review.

2.  Afford the Veteran a VA examination 
to determine whether he requires the 
permanent, regular aid and attendance of 
another person on the basis of his 
service-connected disabilities of 
posttraumatic stress disorder, chronic 
renal insufficiency, diabetes mellitus 
with diabetic retinopathy, left upper 
extremity hemiparesis as a residual of 
cerebrovascular accident, peripheral 
neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower 
extremity, left lower extremity 
hemiparesis as a residual of 
cerebrovascular accident, and impotence.  



The claims folder must be made available 
to the examiner for review.

3.  After completion of the foregoing, 
adjudicate the claims.  If any benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

